Grant, C. J.
(after stating the facts). The territorial limits of the municipality known as the public schools of Iron River and the township of Iron River were identical. The same is true of the township and school district of Stambaugh. It was clearly the intent of the legislature by these three acts to change the territorial boundaries of the townships of Iron River and Stambaugh and of the school districts existing in each, to vacate the township of Atkinson and attach its territory to the township of Stambaugh, and to provide for the distribution of the uncollected taxes. By this act the territory of Atkinson became a part not only of the township *107of Iron River but of the school district of Iron River. The delinquent taxes which, at the time of these changes, had been returned by the township treasurer for nonpayment, were afterwards collected through the agencies of the State and county and were paid over to the respondent.
It is urged that the treasurer of Stambaugh could not collect and enforce the payment of these taxes, because his control over proceedings to collect and enforce had ended, that the enforcement and collection of them devolved exclusively on the county treasurer and auditor general, that his only further duty was to receive from the county treasurer at stated quarterly intervals the proceeds of school and township taxes which the county treasurer or the auditor general had collected, and that therefore there were no taxes to which the language of the act could be applied. The language of these acts will not bear this construction. When these delinquent moneys had been paid to the county treasurer, the township treasurers to whom they were payable certainly had the right to demand payment, and, upon refusal by the county treasurer, could take the necessary proceedings to enforce payment. The county treasurer and auditor general are mere conduits through whom delinquent taxes when paid are conveyed to the township treasurer.
The words used in the statute, “collect and enforce,” include the power to receive moneys from those authorized to pay them. The purpose and effect of both acts were to clothe the treasurer of each township with the power to receive all moneys belonging in the township treasury and to take the necessary steps to obtain them. The power to so provide is clearly vested in the legislature. Its manifest intent must prevail over the literal sense of terms. 1 Kent’s Commentaries, p. 462; Green v. Graves, 1 Doug. (Mich.) 851. The township of Iron River had not acquired vested rights in the delinquent taxes of this detached territory so that the legislature, in dividing the territory, could not transfer the right to uncollected taxes from one township to the other.
*108The other contentions in behalf of respondent are answered against him by Perrizo v. Kesler, 93 Mich. 280; People v. Worden Grocer Co., 118 Mich. 604; Attorney General, ex rel. Kies, v. Lowrey, 131 Mich. 639; Attorney General, ex rel. Battishill, v. Township Board of Springwells, 143 Mich. 523. All the provisions in the body of the act were germane to its title.
The judgment is affirmed.
Blair, Montgomery, Ostrander, and Hooker, JJ., concurred.